 


109 HR 2593 IH: Narco-Terrorism Enforcement Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2593 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Hyde introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To encourage more vigorous investigation and prosecution, under section 2339B of title 18, United States Code, of drug crimes committed to provide material support to terrorist organizations. 
 
 
1.Short titleThis Act may be cited as the Narco-Terrorism Enforcement Act of 2005. 
2.Investigation and prosecution of drug crimes committed to provide material support to terrorist organizationsThe Attorney General, through the Administrator of the Drug Enforcement Administration and other appropriate means, is authorized and encouraged to investigate foreign production and trafficking in illicit narcotics and other controlled substances from which the illicit proceeds help support or sustain foreign terrorist organizations, and to prosecute these offenses under section 2339B of title 18, United States Code, whether or not the illicit narcotics or other substances are ever intended for, or enter, the United States.  
3.Modification of penalties for providing material support to terrorists and terrorist organizations Sections 2339A(a) and 2339B(a)(1) of title 18, United States Code, are each amended by striking fined under this title and all that follows through or for life. and inserting subject to a fine under this title and imprisoned not less than 5 years or more than 20 years. If the provision of material support or resources consisted of prohibited drug activity (as defined in section 1010A of the Controlled Substances Act) or transfering the proceeds from such activity or if death results from the offense, then the term of imprisonment shall be any term of years not less than 20, or for life.. 
 
